Decided that cause-petitions, or those whieh relate to some suit or proceeding pending in the court, should be entitled in the suit; or at least there should be such a distinct reference in the petition to the suit, and the parties to the same, and the court in which it is pending, as to enable the public prosecutor, in aii indictment for perjury, to sustain the allegation that the perjury was committed in swearing to a petition in the particular suit in relation to which the relief was sought. .
But that original petitions which do not relate to the proceedings in a suit in court — as in the case of a petition to appoint a general guardian for an infant, or for a commission of lunacy, &o., are in the nature of original bills for relief and need not be entitled upon the face thereof.
Order appealed from reversed, and petition dismissed, but without prejudice to the right to renew the application.